OFFICE OF THE A’ITORNEY GENERAL                     OF TEXAS
                                     AUSTIN




8onorable E. Q. ~ooeeley
Civil    I]ft!tl'iOt AttOrney
m&g       U&o-&
         ,

Dear Sir:




                Your request f 0                              this d%partlmnt)
                                                           aIll
                                                            , r88da    in   part




                                          ~nde   roi                   of
                                         .to make.regiidri3
                                                          on automo-
                                         and used ao net forth in

                      nd ioads for the purehall%of auto-
                      used py the codslelonexs   l.noan-
                     their &ties Is go-     to sod from
        their respeotlve dfrtrfot~ on eountg ~bueQmrm,
        EQI~   0r   OOUTB~~   pajr out   0f   0114 f02a   00untp mw5
        the rue1 xepair cod storage bills in ooM%Otion
        with sal& autambiles.
             "We therefore r%speotfW.~y request the %pa-
        ion of par departmnt ooneerni@$ this mattpr,R
                                                                 543


Eon. E. G. ISoselep,Page 2



            Article 2340, Vernon's Annota,teOClvll Statutes,
provides:
          *B&ore entering upon the duties ol~'thelr
     ofrice, the ,county judge and eaah oomaissioner
     shall take the official oath, and shall also take
     a written oath that he will not be directly or
     lndlreotlg.interested in any aontract with, or
     claim agalnet, the coanty in whloh he residea, ex-
     cept such warrants aa may 3ssne to him a8 fees of
     ofrioe. Eaoh vnmlssiouer ah811 execute a.bond
     to be approved by~the aouatp jaage ln the sum or
     three thousand dollara, payable to the oountp
     treasurer, condltloned for the faithid performmoe
     of the duties af hle offl.ce,that he will pay over
     to his county 011 moneys illegally p8iE to him
     out or oounty funds, as voluntary payments or other-
     Wifi8,and that ha'wlll not vote or give hle ooixeent~
     to pay out oouuty fands exaept for lawful purpo.8es.e
          In au Opinibn ai thie Depaxtment dated Auguet o,
1920, and publlahed atepage 114 of tbe~b$et&al~,report iox.
the gears 1918-20, it was held by this Department that County
Commisaloners are not,authorlmd to parehase am3 pay is.2gaeo-,
line or other automobile supplies and submit their claim
therefor to the CoaxiUaionera* Court ior audltand allowance,
and elalms for sash supplles.fural8h6U ior such ~ptirpoba are
not legltlmate ohargea againetthe eo:uuty.whether 80 purahased
and aid for by the Commlseloner or #old dlreot to theoouuty
by ti(Idealer. This Oplnlon oltem the aase ot ~Xnlppa ~8..
Stewart Xl'ouxorka, 06 S.W. 652; RI&by ~8. State.,~10s. B.
760; and Barr18 vs. Hand,    203 S. W. ,445.
          In the light of these authorities, ,the follow~ug
eoneluslone are arrived at 1x1aaid Oplnionl
          **It can hardly be oonesired how a aouuty
     commiasloner aaa, rmt3 his private iunds, purchase
     material and auppllea for the,use aad benerlt ot
     the Bounty, thereby ereatlug an indebtedness owing
     by the county to him, be the amount mibh or little,
     and then be and remain the disinterested and impar-
     tial auditor that he ought to be when his elalm for
     reimbursement comes before the aeanniaslonera**ourt
     f'oraudit and allowance, or rej,aetion,as provided
Honori%bleE:,0. Maeeley,   Page 3


     by Art. 224l of oar Btilea&G$yil 2t8tutee hereln-
     before reterred to; in ~faat, jadg@d by the history
     and COSRIIO~
                knowledge or human nature, such a oon-
     dltion is not within the reelm ai reaaos.
          "It is axiomatic that publlo funds 08n be
     lawfully expended only for the purposes, to the
     extent and in the manner prescribed by law, and In
     the absenae of a statute authorizing 8 partlctiar
     expenditure of pub110 fwe,~ such expendltnre
     should Be etudlously aiold%d; and that every of-
     rloer should felthrall.y.e8ahewevery trausaatfon
     respecting public ilnanee that beam etemthe 88~
     blance of doubtiul authority ought to g~tithoht
     s8y1IIg.
          *'iveare of the oplnfon, therefore, and yau
     are 80 advised, that ft 15 not proper for a oounty
     oomralsaioaerts paroh8se and pay~for gasoline or
     other autbmobile ',Sapplieeu5ed bylhbn In the a%&
     oharge Of hia.oif,~a~aldOties end p%Sent his 80~
     count for sme~to'th%~commiesionsra* ewrt iOr au?
     dlt 8ud payment; also, that such an aaamut 1s not
     8 legitimate charge against the county *ether euoh
     eappliee be parchaSed end paid i0.rby the uamml%efoner
     In the manner stated, or be furnleh~d land aharged to
     the eouuty~for that purpose by the dealer dir+otP
          %%a fOri?@&ng~cpini%llW+SJ .QuO%Sd'8ud8ppmmd  by
this Dspartsieutlh a later Opinion wrttten by EMI. hare&t,
?. Sohuson, Aaelstaut Attorney Gane'r81,dated yebmary 19,
lQS1, addressed to Hun. D. F. Da~ie, County Attorney, San
Ant%onl%.-'Texas,
                in whloh Opinion a epetilalroad Law appll-
oable to Bexar County Was con%ider%d,
          We b,ellevethe doctrine laid down In the toregoing
GpiniOn8 t0 be SOmid and wa approve same as 8ppliaabla te,
your request.
          Our attention has besn dlreotad 5.nyour ~l%t$.er
                                                         to
the Aa&s of 1933, 43rU Leglslatnre.,Ch. 836, same being a~
Special ZWid law applfeable to Dafi85 0OUnty. Having oere-
fully studied the provisions in this Aot, we are anabLe ts
rind 8ny authority for the,expenditureeimentioned in year
request,. On'the'eontrary, Se&&m   18 of th% Act opealilo~+Uy
mkee it unlawful far any member ot said G~~~~iesloners~amtrt
mnorabls      E. 0. Xodoselsy,
                             Page 4


or ior %ny oouuty off'iasrto be or besoms finsncially in-
terested, difeatlp or indirsotly, in MB aontract with said
eouuties'for road work or for the purohase or eals of any
material or supplies of any oharaotsr or in any txausaotion
whatsosrsr in conneotioo with any of the roads otaaaid aoun-
ties, esaeptlnn only his owu Sal&Y. fesfi.or pet 'diem. For
yiolaf                                                    fin0
and renmvel     from   oifios.

           It further appears that the oouferenos opinion rsn-
dated during the admini%tration of Eon. C. IL Curetin., Attor-
ney General, has been oonslstently tollowsd bp this Depart-
ment sinae its rsndltitinin 1920. In January, 1955, Eon.
Leon Moses, A%si%tant Attorney Osneral, in an Opinion rendered
to Hon. a. C. kfoDowel,l,Couuty Attorney, Robert Lee, Texas,
held that Oomni%8ioneret oourts do not hare the authority to
allow thwmslves expense money for gasoline in disoharge or
fhsir duties.
          Similar reqaests a% preaeuted in your'.lettsrwere
answered by this Department in our Opinions O-541. O-752,
O-996, and O-1345, to whloh yooarefer in roar letter and eaah
or said Opinions hollow the foregoing authoritis8.
           Ton are therefore rsepsstfull~ adviasd that it is
the opinion of this Department that ths ComairsW~er%* Qourt
o? Dallas County is not authorlerd to me aountf funds for
the puroha%s OS ga%oline and oil QF make repairs en aatomo-
bilss prlrate1y ornsd end dclvsn by the aomis%ioaers to and
from their respsctlve distrlete on ooanfy bu%iaes%; nor Is
~sush oouuty authorieed to expend it% ,fundsfor the puroha%s
of aatomsbilee to be used by the eommissiohsra ifioonneotion
with their duties in going to and from thsir respsoti+edis-
trlata on oounty business or in payment oi repair and storage
bill% on sash autonobilee.
              Treating the abore answsrs your request, we are
                                                Y0Pr% very truly